Citation Nr: 1821779	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  10-32 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increased initial disability rating for post-traumatic stress disorder (PTSD), rated as 30 percent prior to June 18, 2014, and in excess of 50 percent thereafter.

2.  Entitlement to special monthly compensation (SMC) based on Aid and Attendance.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife.


ATTORNEY FOR THE BOARD

B. P. Keeley, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from January 1974 to April 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2010 and July 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a December 2013 Board video conference hearing.  A transcript of that hearing has been associated with the claims file.

When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to a total disability rating based on individual unemployability (TDIU) will be considered to have been raised by the record as "part and parcel" of the underlying claim.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In this case, the Veteran testified at the December 2013 Board hearing that he retired from VA in 2006 after suffering a heart attack and would still be working were it not for that heart attack.  This statement indicates that neither the Veteran's PTSD nor his scars are factors for his not working.  Therefore, TDIU has not been raised by the record.

This is a paperless appeal located on the Veterans Benefits Management System (VBMS), Virtual VA paperless claims processing system, and Caseflow Reader.  The Board has reviewed the electronic records maintained in these systems to ensure consideration of the totality of the evidence.

In March 2018 the RO sent requests for medical records to healthcare providers covering the years 1993 through 1996.  The Board notes that medical records from these periods fall outside of the period relevant to this appeal and as such will proceed without said records.

The issue of service connection for headaches has been raised by the record at the December 2013 Board hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  This matter was previously referred to the RO by the Board in its March 2014 and May 2016 decisions.  This matter has not been adjudicated by the RO.  As such, the Board does not have jurisdiction over it and the Board again refers this matter to the RO for appropriate action.  38 C.F.R. § 19.9(b) (2017).

The issue of entitlement to special monthly compensation based on aid and attendance is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  Prior to March 19, 2008, the Veteran's PTSD was manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Occupational and social impairment with reduced reliability and productivity has not been shown.

2.  From March 19, 2008 forward, the Veteran's PTSD was manifested by occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  A total occupational and social impairment has not been shown.


CONCLUSION OF LAW

1.  The criteria for an initial disability rating in excess of 30 percent prior to March 19, 2008, have not been met or approximated.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2017).

2.  The criteria for a disability rating of 70 percent, but no more, from March 19, 2008 forward have been met or approximated.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156 (a), 3.159, 3.326 (a) (2017).  

The Veteran in this case has not referred to any deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claim.  See, Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See, Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-130 (2000).

Increased Rating Law and Analysis

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. §§ 3.321 (a), 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1 (2016); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  That said, higher evaluations may be assigned for separate periods based on the facts found during the appeal period.  See, Fenderson v. West, 12 Vet. App. 119, 126 (1999).  This practice is known as staged ratings.  Id.  

If the evidence for and against a claim is in equipoise, the claim will be granted.  38 C.F.R. § 4.3 (2017).  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126.  The rating agency shall assign an evaluation based upon all the evidence of record that bears on occupational and social impairment, rather than solely upon the examiner's assessment of the level of disability at the moment of the examination.  Id.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  Id.

The Veteran's PTSD is rated under Diagnostic Code 9411.  38 C.F.R. § 4.130.  PTSD is rated using the General Rating Formula for Mental Disorders (General Formula).  Under the General Formula, a 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect, circumstantial, circumlocutory or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short- and long-term memory, impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent disability rating is contemplated for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or worklike setting); inability to establish and maintain effective relationships.  Id.

A 100 percent disability rating is contemplated for total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The "such symptoms as" language means "for example," and does not represent an exhaustive list of symptoms that must be found before granting the rating of that category.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  The list of examples provides guidance as to the severity of symptoms contemplated for each rating.  Id.  However, this fact does not make the provided list of symptoms irrelevant.  See, Vasquez-Claudio v. Shinseki, 713 F.3d 112, 116-117.  The Veteran must still demonstrate either the particular symptoms associated with the rating sought, or other symptoms of similar severity, frequency, and duration.  Id. at 118.

The Veteran was granted service connection for PTSD at 30 percent disabling, effective January 30, 2004.  The Veteran maintains that he is entitled to an initial disability rating for his mood disorder with depression in excess of 30 percent prior to prior to June 18, 2014, and in excess of 50 percent thereafter.

The Board is required to assess the credibility and probative weight of all relevant evidence, and may consider factors such as facial plausibility, bias, self-interest, and consistency with other evidence of record.  McClain v. Nicholson, 21 Vet. App. 319, 325 (2007) (Greene, J., concurring in part and dissenting in part) (noting that the Board has the duty to assess credibility and probative weight of evidence); see, Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007) (affirming that the Board retains discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

The Board has the authority to "discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  See, Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997 ), cert. denied, 523 U.S. 1046 (1998).  In evaluating the probative value of competent medical evidence, the Court has stated that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.  See, Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

VA treatment records from March 2004 through November 2005 note the Veteran repeatedly denied feeling down, depressed or hopeless often.  Furthermore, the Veteran repeatedly denied being often bothered by little interest or pleasure in doing things.

A March 2006 VA treatment record notes the Veteran requested help with sleeplessness, nightmares, and flashbacks.  The Veteran asserted having these problems since 1976 but without therapy on a regular basis.  The Veteran's concentration was noted as poor.  Intrusive thoughts were noted.

An August 2006 VA treatment record notes the Veteran was anxious but denied hallucinations and suicidal or homicidal ideation.  The Veteran reported improved sleep and fewer nightmares. 

A January 2008 VA treatment record notes the Veteran reported experiencing nightmares and could not sleep.  The Veteran denied hallucinations and suicidal or homicidal ideation.  

The Veteran was afforded a VA psychological examination on March 19, 2008.  A diagnosis of PTSD was noted.  The Veteran reported symptoms of recollections, fear, avoidance, and social withdrawal that began five years prior and are constant.  The Veteran further reported problems with insomnia for 5 to 6 years.  The Veteran reported having a good relationship with his wife and children as good.  The Veteran further reported nervousness, depression, avoidant behavior, nightmares, persistent irritability with outbursts of anger, exaggerated startle response, and hypervigilance.  The Veteran endorsed passive thoughts of death.  It was further noted that the Veteran was competent and that "[m]entally, he does not have difficulty performing activities of daily living."

Considering the totality of the evidence, the Board finds that the Veteran's disability picture more nearly approximates that contemplated by the 30 percent rating for the period prior to March 19, 2008.  See 38 C.F.R. § 4.7.  The Veteran had consistently denied feeling depressed, but did endorse problems with sleeping and nightmares.  

The Board further finds that the evidence prior to March 19, 2008 does not show occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect, circumstantial, circumlocutory or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short- and long-term memory, impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships, as contemplated for a 50 percent rating.  

The Board notes that from March 19, 2008 forward, the Veteran's PTSD symptoms have fluctuated in severity.

The Veteran submitted a March 2009 neuropsychological examination report from Emory University.  The Veteran reported first noticing short-term memory difficulties shortly following his diagnosis of HIV and Hepatitis C in 2004 and stated that his cognitive difficulties have increased over time.  The Veteran reported experiencing symptoms of PTSD and depression since returning from active duty in 1976 and endorsed mild depression, hypervigilance, anxiety, and nightmares.  It was further noted that the Veteran depends on his sister to complete most activities of daily living, including cooking, cleaning, managing finances, and reminding him to take his medication and attend scheduled appointments.  The examiner concluded that the Veteran would have difficulty living independently, being unable to safely manage his daily activities and self-care, though the examiner was unable to assert a causal relationship with the Veteran's HIV.

The Veteran was afforded a VA psychological examination in December 2009.  The Veteran reported constant flashbacks and nightmares, asserting they affect his daily functioning.  The Veteran further reported chronic sleep impairment, irritability, intrusive thoughts, and an exaggerated startle response.  Furthermore, the Veteran stated that he had trouble getting along with his wife and related that they are separated, though he does maintain a relationship with his children.  Hypervigilance and emotional numbing were noted, and the Veteran denied suicidal or homicidal ideation.  

A February 2010 VA treatment record notes the Veteran returned for treatment after a 14 month absence.  The Veteran reported low interest and motivation, nervousness during the day, and waking up at night sweating.  The Veteran further reported feeling irritable and wanting to isolate himself.  The Veteran reported an increasing problem concentrating.  The Veteran denied hallucinations and suicidal or homicidal ideation.

An April 2010 VA treatment record notes the Veteran reported improved sleep, mood and energy, but worsening irritability.  The Veteran reported a continuing problem with concentration.  The Veteran denied hallucinations and suicidal or homicidal ideation.  The Veteran reported experiencing three nightmares per month.

A July 2010 VA treatment record notes the Veteran reported still having irritability, but described it as "not too bad", stating that he no longer kicks things.  The Veteran reported a continuing problem with concentration and sleeping through the night with one nightmare per week.  The Veteran denied hallucinations and suicidal or homicidal ideation.

An August 2010 VA treatment record notes the Veteran reported staying in bed and feeling irritable.  The Veteran reported having committed credit card theft as an act of revenge and was sentenced to 5 years' probation as a result.  The Veteran reported a continuing problem with concentration as well as waking up twice per night and having one nightmare per week.  The Veteran denied hallucinations and suicidal or homicidal ideation.

An October 2010 VA treatment record notes the Veteran was involved in a motor vehicle accident that morning as he was driving to closely behind another car.  The Veteran states his anger is better since taking clonazepam.  The Veteran reported a continuing problem with concentration as well as waking up twice per night and having one nightmare per week.  The Veteran denied hallucinations and suicidal or homicidal ideation.

A January 2011 VA treatment record notes the Veteran reported continuing problems with getting angry at people.  The Veteran reported getting about 5 hours of sleep at night and having 2 nightmares per week.  The Veteran denied hallucinations and suicidal or homicidal ideation.

A March 2011 VA treatment record notes the Veteran denied feeling little interest or pleasure in doing things.  Additionally, the Veteran denied feeling down, depressed or hopeless.  It was further noted that the Veteran does not need help with ADLs.

The Veteran's niece, R. C., submitted a letter dated October 2011 in which she states she had been caring for the Veteran for years and noticed changes in 2010 such that he would forget the day and time and became increasingly depressed.  Further, she stated the Veteran has a very bad temper at times and can become combative.  She then stated that the Veteran had been requiring increasing care and could not prepare meals without burning them.  

The Veteran's niece, R. C., submitted a letter dated April 2012 in which she states she had been caring for the veteran for years and noticed changes in 2010 such that he would forget the day and time and became increasingly depressed.  Further, she stated the Veteran has a very bad temper at times and can become combative.  She then stated that the Veteran had been requiring increasing care and could not prepare meals without burning them.  

A January 2013 VA treatment record notes the Veteran reported that he "lost it" at Thanksgiving when his brother hit him from behind.  The Veteran stated that he choked his brother until his sister intervened.

The Veteran was afforded a VA PTSD examination in February 2013.  Diagnoses of PTSD and mood disorder due to HIV.  The examiner stated that it is not possible to differentiate what portion of each symptom is attributable to each diagnosis because there is overlap of symptoms between the two conditions.  Occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress; or symptoms controlled by medication were noted.   The Veteran reported being married to his second wife for six years and described the relationship as "good" but also reported living with his sister and not his wife.  The Veteran reported good relationships with his 3 adult children.  Symptoms of depression, anxiety and chronic sleep impairment were noted.  Psycho-cognitive slowing was also noted.  The Veteran was found to be competent to manage his own affairs and the examiner stated his PTSD was in remission.  

A February 2013 VA treatment record notes the Veteran reported hearing voices sometimes when it is quiet and having nightmares and flashbacks.  The Veteran stated that his sister told him he wakes up yelling at night and knocks things over.

A February 2013 VA treatment record notes the Veteran reported worsening nightmares and occasional flashbacks over the prior two days.  The Veteran further reported becoming irritable, anxious, and sometimes depressed.  The Veteran reported living by himself but spending much of his time at his sister's house due to loneliness.  The Veteran reported being separated from his wife for 3 years.

A March 2013 VA treatment record notes the Veteran lives with his sister who "noticed his nightmares and yelling in his sleep" and brought him to the ER after he yelled at him when she brought this to his attention.  The Veteran "maintained that he was seriously suicidal", but did so "in a very casual way", showed no signs of distress and was "very matter of fact."  It was noted the Veteran's main issues were insomnia and nightmares and, upon discharge, had no suicidal ideation and stated that he felt well.  

A June 2013 VA treatment record notes the Veteran had recently changed a thermostat and flushed the radiator in his truck.  The Veteran acknowledged that he still gets irritated and angry, "but has not had any outbursts."

A June 2013 VA treatment record notes the Veteran had been helping his sister out with her lawn care and stated that she "keeps [him] busy" and that he "always [has] work to do."

A September 2013 VA treatment record notes that though the Veteran is forgetful and cannot cook, he is generally able to take his medication and "care for his own ADLs".  

It was noted in an October 2013 letter from a staff physician at the Atlanta VAMC that testing indicates the Veteran has "significant impairment of memory" and that his PTSD was "well controlled" with symptoms of irritability and nightmares.  It was further noted that the Veteran's "dementia has resulted in [his] forgetting to take his medication and difficulty managing at home by himself in the performance of household chores."

The Veteran testified at the December 2013 Board hearing that due to memory issues a cousin is managing his finances.  The Veteran reported experiencing nightmares and an intermittent inability to fall asleep.  The Veteran then stated that when he does fall asleep he will wake up and won't be able to go back to sleep.  The Veteran reported suffering panic attacks three times per week and isolating himself from everyone but his family.  The Veteran's wife testified that the Veteran "always argues" and "fuss[es] at [her] for no reason."  She further stated the Veteran forgets to take his medication.  She then stated that the Veteran has problems with his family and recently "choked" his brother and was "foaming at the mouth."  The Veteran stated that he retired in 2006 from the VA after his heart attack, but would still be working were it not for that.  When asked, the Veteran was able to describe his activities of the prior day.  The Veteran's representative noted that, at the time, VA was considering whether the Veteran was incompetent.  The Veteran then testified that his nightmares and anger won't go away and that sometimes he wants to isolate himself.  

An April 2014 VA treatment record notes the Veteran was intending to move into an assisted living facility within a month and that his memory appears to be intact.

The Veteran was afforded a VA PTSD examination in June 2014.  A diagnosis of PTSD was noted.  It was noted that although the Veteran has been married since 2003, he is separated from his wife.  The Veteran states he spends most of his time sleeping or watching television and relies on his three sisters for assistance with his ADLs, though he acknowledged this is largely due to side effects of his medications rather than symptoms of PTSD.  Symptoms of depressed mood, anxiety, suspiciousness, impairment of short and long term memory, flattened affect, difficulty in understanding complex commands, impaired judgment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a worklike setting were noted.    It was noted that during the interview, the Veteran required "some structuring and redirection", "tended to ramble", and "appeared easily distracted."  The Veteran expressed feelings of hopelessness, but denied suicidal or homicidal ideation.  It was noted that the Veteran is not capable of managing his affairs.

It was noted in an October 2014 letter from a staff physician at the Atlanta VAMC notes the Veteran had been paying his own rent and bills for the prior 22 months by himself.  It was further noted that while the Veteran "has had difficulty with some memory tests", the Veteran can "functionally manage his own benefits".

An October 2014 VA treatment record notes the Veteran's sister is still coming to help the Veteran out, but the Veteran stated that he can do more for himself.  It was noted that the Veteran is forgetful, but reported his sleep was good.  The Veteran denied hallucinations and suicidal or homicidal ideation.  Diagnoses of PTSD and dementia secondary to HIV were noted.

A January 2016 VA treatment record notes the Veteran reported continuing nightmares and sleeping 6 to 7 hours per night.  

An April 2016 VA treatment record notes the Veteran stated he was not feeling well and had not been sleeping well or as able to lift objects as well as he used to.  The Veteran endorsed back pain and leg weakness.  It was noted that the Veteran was "forgetful occasionally', but the Veteran denied hallucinations and suicidal or homicidal ideation.  

The Veteran was afforded a VA PTSD examination in December 2017.  Diagnoses of PTSD and dementia secondary to HIV were noted.  The examiner stated that as the Veteran's symptoms are overlapping, it is not possible to differentiate what portion of each symptom is attributable to each diagnosis without mere speculation.  Occupational and social impairment with reduced reliability and productivity was noted.  The Veteran stated that, mainly because of medical issues, he doesn't drive and needs help to keep up with appointments.  It was further noted that the Veteran stated that he used to exercise, travel, and go fishing on occasion during the time of his previous evaluation.  However, he said he does not have the energy to do such things anymore, largely because of medical issues.  He said his problems with balance also reduces his ability to be able to do some of the recreational activities he used to do.  He said he goes to church on Sundays and sometimes has visits with his sister, who lives in Winder, GA.  The Veteran reported difficulty trusting others and becoming easily aggravated by people, which is part of the reason why he does not like to be out in public.  The Veteran further stated that he no longer has energy to exercise, travel, or go fishing due to his medical issues and has balance issues.  

Symptoms of depressed mood, anxiety, suspiciousness, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a worklike setting, and inability to establish and maintain effective relationships were noted.

Considering the totality of the evidence, from March 19, 2008 forward,  the Board finds that the Veteran's disability picture more nearly approximates that contemplated by the 70 percent rating for that period.  See 38 C.F.R. § 4.7.  As previously stated, the Veteran's symptoms have fluctuated from March 19, 2008 forward.  There are inconsistent findings with regards to the Veteran's ability to perform activities of daily living, with statements from the Veteran's family insisting the Veteran cannot care for himself, to a statement from a VA provider finding that the Veteran is competent to manage his own affairs.  Furthermore, the Veteran endorsed being able to perform repair work on his truck and being able to perform lawn care tasks for his sister.  Furthermore, the evidence demonstrates that the Veteran's mood fluctuates and at one point it was noted that the Veteran's PTSD was in remission.  Aside from a brief episode in February 2013, the Veteran has consistently denied homicidal or suicidal ideation.  Generally, the Veteran has been able to maintain good relationships with his family.  The Board finds, however, that the evidence has consistently shown that since March 19, 2008 the Veteran has experienced irritability with outbursts of anger, as noted by references to the Veteran kicking things, being combative, stealing a credit card as an act of revenge, and an act of violence towards a family member.  Furthermore, outside of his family, the evidence has shown tha the Veteran is socially withdrawn.

The Board finds that a rating higher than 70 percent from March 19, 2008 forward is not warranted.  None of the evidence indicates that the Veteran's symptoms result in a total occupational and social impairment.  The evidence shows the Veteran has been able to maintain relationships with family members.  The Board finds that at no point during the period of appeal does the evidence show that the Veteran's psychiatric symptoms are of a severity, frequency, and duration so as to meet or approximate total social and occupational impairment.  The evidence does not demonstrate that total occupation and impairment due to gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance or minimal personal hygiene), disorientation to time or place, memory loss for names of close relatives and own occupation or name.  As such, the Board finds that the weight of the evidence demonstrates that the Veteran's PTSD does not meet any of the criteria for a 100 percent rating and that his symptoms are substantially less than those reflective of a 100 percent rating.  Consequently, the Veteran does not more nearly meet or approximate the criteria for a 100 percent rating.  See 38 C.F. R. § 4.7.

Neither the Veteran nor his/her representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See, Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

An increased initial disability rating in excess of 30 percent prior to March 19, 2008 for PTSD is denied.

An increased disability rating of 70 percent from March 19, 2008 forward for PTSD is granted.


REMAND

At this time, it is unclear whether the Veteran requires regular aid and attendance due to his service-connected disabilities alone.  

A VA Forms 21-2680 Examination for Housebound Status or Permanent Need for Regular Aid and Attendance, completed by a VA physician in January 2012, notes that the Veteran was able to feed himself, was not able to prepare his own meals, did not need assistance in bathing or other hygiene needs, was not legally blind, did not require nursing home care, was not able to manage his own finances, and did require medication management.

The Veteran testified at a May 2016 Decision Review Officer hearing that he lives alone and needs help with his hygiene, laundry, cooking, getting food, transportation, and taking medication.  The Veteran stated that his memory slips and he will burn food on the stove.  The Veteran stated that he doesn't organize things in his house or clean it.  The Veteran also stated that he has a back problem and needs help taking showers.  The Veteran endorsed having fallen in the tub.  The Veteran stated he will forget to refill his medications and has his sister to help him with that task.  The Veteran stated that he stopped driving because he would forget where he was and on one occasion he fell asleep behind the wheel of his truck and "tapped" another car "on the back".  The Veteran stated that he doesn't manage his money but that his payments are all set up electronically and either his sister or cousin will come over to show him how to make payments on his computer.  The Veteran stated that he could not climb stairs.

No conclusive medical opinion has been proffered regarding the Veteran's contention that his service-connected disabilities render him in need of aid and attendance.  As such, the Board finds that a contemporaneous examination to assess the Veteran's need for aid and attendance is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records.  All records obtained must be associated with the claims file.

2.  The AOJ should undertake appropriate development and assist the Veteran to identify and obtain relevant private treatment records.  All records obtained must be associated with the claims file.  All efforts to obtain these records must be documented in the claims file.
3.  After, and only after, completion of steps one and two above, arrange for the Veteran to undergo a VA examination to determine his need for special monthly compensation based on aid and attendance.  The examiner must review the Veteran's claims file and elicit a full history from the Veteran regarding each service-connected disability.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.

After the record review, thorough examination and interview of the Veteran, the VA examiner should offer an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran requires regular aid and attendance from another individual due to his service-connected disabilities alone.  The criteria in the applicable regulations should be addressed, including a determination regarding whether the Veteran is blind or so nearly blind as to have corrected visual acuity of 5/200 or less in both eyes, or concentric contraction of the visual field to 5 degrees or less; is unable to dress or undress himself, or to keep himself ordinarily clean and presentable; needs frequent adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disabilities cannot be done without aid; is unable to feed himself through loss of coordination of upper extremities or through extreme weakness; is unable to attend to the wants of nature; or has incapacity, physical or mental, which requires care or assistance on a regular basis for protection from hazards or dangers from the daily environment.

All opinions provided must be thoroughly explained, and a complete and detailed rationale for any conclusions reached should be provided.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

4.  If, after completing the requested actions and all additional development deemed warranted, the benefits sought remain denied, furnish to the Veteran a Supplemental Statement of the Case and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


